Citation Nr: 1220661	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  11-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for a major depressive disorder with Asperger's syndrome, evaluated as 30 percent disabling from December 13, 2007 to March 9, 2011 and as 50 percent disabling from March 10, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran originally filed his claims for service connection for depression and for Asperger's syndrome in December 2007.  In January 2011, the Board granted service connection for a depressive disorder and remanded the issue of service connection for "Asperger's disorder" to the RO for additional development.  Thereafter, in a March 2011 rating decision, the RO effectuated the Board's grant of service connection for a depressive disorder and also granted service connection for Asperger's syndrome.  In addition, the RO characterized this condition as a single service-connected disability defined as a major depressive disorder with Asperger's syndrome and awarded a compensable evaluation of 30 percent from December 13, 2007, to March 9, 2011 and of 50 percent from March 10, 2011.  The Veteran has appealed these initially assigned ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) & Fenderson v. West, 12 Vet. App. 119 (1999).

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

The symptoms of the Veteran's service-connected major depressive disorder with Asperger's syndrome are evaluated under the general rating formula for mental disorders at 38 C.F.R. § 4.130 (2011).  The RO has rated this disability by analogy under Diagnostic Code (DC) 9417 for a depersonalization disorder and under DC 9434 for a major depressive disorder.  

At the onset, the Board notes that the Veteran is a licensed physician.  An April 2007 VA treatment note documents that the Veteran closed his practice in Kearny, Nebraska apparently due to an issue with his medical license.  Additionally, VA treatment records document the Veteran's reported struggle to find work and the financial stress of being unemployed.  A December 2007 VA psychology note reflects a treating psychologist's report that he/she assists the Veteran with problem solving and support related to the issues with his medical license.  It was also noted that these issues were the result of Asperger's syndrome.  

At various times the Veteran, as well as his spouse, have questioned whether the Veteran could continue to work as a physician in light of his Asperger's syndrome and the problems it caused him.  According to a December 2007 VA mental health clinic (MHC) psychiatrist note, the Veteran reported that he had hoped to receive a high VA rating because he was not employable.  At the same time, VA treatment records reflect the Veteran's report of attempting to find work as a physician but apparently being limited, according to the Veteran, based on the probationary status of his license.  Thereafter, in June 2009, the Veteran reported being taken off probationary status and receiving his license back.  

Recent VA treatment records, dated in 2010 and 2011, reflect the Veteran's attempt to establish a private medical practice.  In particular, a March 2011 report of VA examination reflects that the Veteran was sad and cried often during the examination.  The examiner noted that the Veteran was marginally employed in that he had had one patient in the last six months.  The Veteran had also reportedly had to file for bankruptcy.  Additionally, a VA MHC psychiatrist note, dated in May 2011, reflects that the Veteran's medical practice was slow to be growing and that he was unable to cover his expenses or realize an income.  

In a September 2007 VA MHC psychiatrist note, it was reported that the Veteran "has started receiving his disability checks and that has helped with the financial stress to some degree."  A subsequent VA psychology note dated in May 2008 indicates that the Veteran "is applying for some SSI and some support from the VA but it is taking a long time."  

In this regard, the Board notes that supplemental security income (SSI) through the Social Security Administration (SSA) is a benefit that is based on age and disability, as well as income and resource limits.  It is possible that medical records associated with an SSI application for benefits could be relevant to a claim for VA benefits.  

VA's duty to assist includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as SSA.  38 C.F.R. § 3.159(c) (2) (2011).  Relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury or disease for which the claimant is seeking benefits and have a reasonable possibility of helping substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Here, based on the statements by the above noted VA clinicians in September 2007 and May 2008, it appears the Veteran is in receipt of some form of disability benefits, presumably for his service-connected psychiatric disorder.  As such, action should be taken to determine if the Veteran is in fact receiving SSA disability benefits.  If so, the necessary steps to obtain any such records (or records from some other identified state or federal agency) should be undertaken in accordance with 38 C.F.R. § 3.159(c)(2).  

Further, entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (Court) has also held that, when evidence of unemployability is presented in cases, such as this appeal, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

In the present case, the Board notes that the Veteran is seeking a higher initial rating for his service-connected depressive disorder and Asperger's syndrome.  Furthermore, the record demonstrates periods of unemployment since the initial grant of service connection in December 2007 for the service-connected psychiatric disability.  In light of the Court's holding in Rice, and the Board's conclusion that the evidence of record raises a claim for a TDIU per Roberson, that aspect of the Veteran's claim for compensation benefits (i.e., consideration of a TDIU) should be addressed on remand as part of the claim for a higher initial rating.  

In light of consideration of the TDIU issue, the Veteran should also be sent an additional notice letter notifying him of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  See 38 C.F.R. § 3.159(b)(1) (2011) & The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Moreover, in light of the need to remand the Veteran's appeal for this development, the Board believes that, on remand, the Veteran should be accorded a new VA psychiatric examination to determine the nature and extent of his service-connected major depressive disorder with Asperger's syndrome.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide the Veteran and his attorney with a corrective VCAA notice letter on the issue of entitlement to a TDIU.  The Veteran and his attorney should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2.  Determine whether the Veteran is receiving, or has received, disability benefits from SSA (or other state or federal agency).  Any action taken in this regard, to include a negative response, should be documented in writing in the claims file.  

If the Veteran is receiving or has received disability benefits, request the Veteran's records from SSA (or other state or federal agency) for inclusion in the claims file.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Obtain and associate with the claims folder records of any psychiatric treatment that the Veteran may have received at the Grand Island VA medical facility since June 2011.  

4.  Then, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected major depressive disorder with Asperger's syndrome.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  The examiner should also address the impact of the Veteran's service-connected major depressive disorder with Asperger's syndrome on his ability to work.  [In addressing this matter, the examiner should opine as to the effect that this service-connected disability has on the Veteran's ability to obtain and to maintain gainful employment without regard to any nonservice-connected disability or to the Veteran's age.]  A complete rationale for all opinions expressed must be provided.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand.  If any of the benefit sought are denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


